Title: General Orders, 27 February 1783
From: Washington, George
To: 


                        
                             Thursday February 27th 1783
                            Parole Andover.
                            Countersigns Barnagat, Colchester.
                        
                        For the day tomorrow Lt Col Comdt Brooks.
                        For duty the 1st Jersey regiment.
                        When ever a regiment is warned for duty on the Lines the regimental Quarter Master or some officer acting for
                            him will precede the regiment one day at least for the purpose of providing convenient quarters on the rout as well as on
                            the Lines without incommoding the Inhabitants more than is absolutely necessary—The regiments returning from the Lines
                            will observe the same rule—The Quarter Master or Officer employed in this business will apply to the Civil authority in
                            the vicinity and the mode pointed out by an act of this State for billitting Troops is to be observed
                            on all ordinary occasions so far as the circumstances of the service will permit—this to be a standing order.
                        The Board of officers assembled in consequence of the orders of the 29th ultimo (Major General Baron Steuben
                            President) to enquire into the claim of Captn Segond to be admitted into the corps of Colonel Armand, report as follows
                            viz.
                        The Board having considered the Claim of Captn Segond and the papers handed them in support of it, on the one
                            part: and the objections of Colonel Armand with the papers offered by him on the other part are unanimously of opinion
                            that Captain Segond has not a right to a command in the Legion of Colonel Armand.
                        The Board are sensible that the Captivity of Captn Segond alone, has prevented his being at this moment in
                            the Legion of Colonel Armand, & therefore as his unfortunate situation has thrown him out of command; and as by
                            testimony it appears he has served with reputation in the Corps of the late Count Pulasky, The Board beg leave to
                            recommend him to the consideration of Congress and of his Excellency the Commander in Chief. The Commander in Chief
                            approves the Report.
                        The Muster and Inspection of the troops in this Cantonment for the Month of February will take place on the
                            following days, vizt
                        
                                
                                
                                    
                                    New Hampshire
                                    Brigade
                                    the 1st March
                                
                                
                                    
                                    Jersey
                                    do
                                    4th
                                
                                
                                    1st & 7th
                                     Massa. 
                                    regiments
                                    6th
                                
                                
                                    4th & 2nd
                                    do
                                    
                                    8th
                                
                                
                                    5th & 8th
                                    do
                                    
                                    10th
                                
                                
                                    3d
                                    
                                    Brigade
                                    11th
                                
                                
                                    &
                                    New York
                                    do
                                    20th
                                
                                
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                
                            The Garrison of Westpoint will also be Mustered and Inspected on the 13th 14th & 15th of the same
                            month.
                        The Saucissons for the communications between the Lines are to be furnished in the following proportion. Vizt
                            
                        
                                
                                    The
                                     Jersey 
                                    Brigade
                                    620
                                
                                
                                    1
                                    York
                                    regiment
                                    300
                                
                                
                                    1st
                                    Massa. 
                                    Brigade
                                    1080
                                
                                
                                    2d
                                    Do
                                    Do
                                    1080
                                
                                
                                    3d
                                    Do
                                    Do
                                    710
                                
                                
                                    
                                    Hampshire
                                    Do
                                    
                                         530
                                    
                                
                                
                                    
                                    
                                    
                                    4.320
                                
                            
                        Two Pickets of five feet long are to be furnished to each Saucisson.
                    